Citation Nr: 1027541	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  05-38 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, 
including as secondary to service-connected residuals of status-
post pelvic fractures.  

2.  Entitlement to service connection for rheumatoid arthritis, 
including as secondary to the Veteran's service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1979 to October 
1984.  

This case comes to the Board of Veterans' Appeals (Board) from an 
April 2004 rating decision rendered by Philadelphia, Pennsylvania 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is obligated to obtain a VA medical examination or opinion for 
claims in cases, such as this one, where there is (1) evidence of 
a current disability, (2) evidence of an in-service event, 
injury, or disease, and (3) an indication that there may be a 
connection between the two.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.326 (2007); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  To this end, the Veteran was given a VA medical 
examination in conjunction with these claims in November 2003.  

The Veteran's claims file currently contains voluminous Veteran's 
service treatment records and a significant number of post-
service private treatment records from various doctors since 
2003.  The November 2003 VA examiner specifically noted in his 
report that there were no military medical records in the claims 
folder for his review and indicated that he had "absolutely no 
idea what the nature of the claimant's pelvis fracture was."  
This means that neither the Veteran's service treatment records, 
nor various post-service medical records after 2003, were 
available to the examiner prior to the examination.  As there 
were no service treatment records whatsoever located in the 
Veteran's claims file before his VA examination, it is not 
possible that the examiner considered all procurable and 
assembled data by obtaining all tests and records that might 
reasonably illuminate his medical analysis.  Jones v. Shinseki, 
23 Vet. App. 382, 390 (2010).  

The Board also notes that the examiner opined that the Veteran's 
rheumatoid arthritis "would have absolutely no relationship to 
the veteran's compensable disorders."  The U.S. Court of 
Veterans Claims has held that a medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007) ("[A]medical opinion [] must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").  

The November 2003 VA examiner did not provide any supporting data 
or reasoned explanation or rationale beyond the above statement.  
The Board notes that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 
(1998).  Therefore, the Board finds that the November 2003 VA 
examiner's opinion regarding the relationship of the Veteran's 
rheumatoid arthritis to his service-connected disorders is not 
probative.  

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided). 

Given the crucial service treatment record evidence added to the 
Veteran's claims file after the November 2003 examination and the 
incomplete rheumatoid arthritis medical opinion given, the Board 
finds that the November 2003 VA opinion is inadequate and a new 
examination with a nexus opinion should be provided to the 
Veteran.

Another examination of the Veteran and a full review of the 
Veteran's service treatment records, medical records and claims 
file by an examiner(s) would be helpful in deciding his claims.  
The examiner should take into account the Veteran's entire 
medical history, address his contentions and provide a complete 
rationale for any opinion provided.

The Board notes that any current VA treatment records should be 
obtained.  .  See 38 C.F.R. § 3.159(c)(2) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
all available VA treatment records for the 
Veteran from the Philadelphia VAMC system 
from 2009 to the present.  

2.  After the above has been accomplished, 
schedule the Veteran for a VA examination(s) 
to determine the nature and etiology of any 
left hip disorder.  The examiner should 
specifically delineate all hip diagnoses.  
All necessary testing should be conducted.  
The Veteran's claims folder, including a copy 
of this Remand, should be available to the 
examiner(s) and reviewed in conjunction with 
the examination.  This report should include 
a discussion of the Veteran's documented 
medical history, as well as the Veteran's 
assertions regarding his symptomatology.

The examiner(s) should then provide an 
opinion(s) as to whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's left hip disorder 
first manifested, was aggravated by or is in 
any way related to his active military 
service, to include as secondary to the 
Veteran's residuals of status-post pelvic 
fractures.  

Any opinion expressed in the examination 
report should be accompanied by a written 
rationale with evidence in the claims file 
and/or sound medical principles.  

3.  After remand paragraph (1) has been 
accomplished, schedule the Veteran for a VA 
examination(s) to determine the nature and 
etiology of the Veteran's claimed rheumatoid 
arthritis.  The examiner should specifically 
delineate all arthritis diagnoses.  All 
necessary testing should be conducted.  The 
Veteran's claims folder, including a copy of 
this Remand, should be available to the 
examiner(s) and reviewed in conjunction with 
the examination.  This report should include 
a discussion of the Veteran's documented 
medical history as well as the Veteran's 
assertions regarding his symptomatology.

The examiner(s) should then provide an 
opinion(s) as to whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's rheumatoid 
arthritis manifested, was aggravated by or is 
in any way related to his active military 
service, to include as secondary to his 
various service-connected disabilities (major 
depressive disorder, status-post fracture of 
right radius and ulna, amputation - distal 
phalanx right great toe, status-post pelvic 
fractures and bilateral hearing loss).  

Any opinion expressed in the examination 
report should be accompanied by a written 
rationale with evidence in the claims file 
and/or sound medical principles.  

4.  Once the above action has been completed, 
readjudicate the claims.  If the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


